REYNOLDS, Chief Justice,
concurring and dissenting.
I concur in the holding that the evidence is legally and factually sufficient to support the trial court’s finding that Sherry Renee Morgan’s petition was filed on a Sunday. I also concur in the affirmance of the trial court’s dismissal of Morgan’s action against Pamela Chandler, M.D., and the other defendant-physicians. However, I do not agree that by filing their answers before they objected to the Sunday filing, Amarillo Hospital District d/b/a Northwest Texas Hospital and Texas Tech University Health Science Center waived their objection to the Sunday filing. Accordingly, I would affirm the trial court’s dismissal of the entire action.
The seminal opinion upon which reliance is placed to hold the Hospital and the Center waived their objection, Ullman v. Verne, 68 Tex. 414, 4 S.W. 548 (1887), addressed the matter in this language:
The court did not err in overruling the exceptions of appellants, who were defendants in the court below, to plaintiffs amended petition. The original petition, it is true, was filed upon a legal holiday; and the statute provides that no civil suit shall be commenced, or any process issued or served on such day, except in certain cases. Rev.St. art. 1184. But defendants first answered by a general demurrer and general denial, and thereby, as we think, waived any objection to the further prosecution of the action by reason of the irregularity in filing the petition. Besides, when the exceptions were filed, plaintiff had filed his amended original petition under the rules.
Id. 4 S.W. at 549 (emphasis added). It is to be noted that the opinion’s statement is that the original petition “was filed upon a legal holiday,” not on a Sunday, albeit more than fifty years ago two intermediate appellate courts applied the Ullman holding to suits filed on a Sunday. See, e.g., Erback v. Donald, 170 S.W.2d 289, 293 (Tex.Civ.App.-Fort Worth 1943, writ ref'd w.o.m.); Benchoff v. Stephenson, 72 S.W. 106, 107 (Tex.Civ.App. 1902, no writ).
The Ullman court’s citation and application of article 1184, supra, to its fact situation is understandable in the light of that court’s earlier quote and explanation of the article in Crabtree v. Whiteselle, 65 Tex. 111 (1885), in this manner:
Article 1184 of the Revised Statutes provides that, “no civil suit shall be commenced, nor shall any civil process be issued or served on Sunday, or any legal holiday, except in case of injunction, attachment or sequestration.” This article is in the chapter on the commencement of suits, and the prohibition contained in it against the issuance and service of process on holidays was intended to be confined to such process as may be required in the *588commencement of a suit, except in cases of injunction, attachment and sequestration. Sunday is at common law a dies non juri-dicus, and hence the issuance and service of process on that day is invalid, independent of statute. As to Sunday the statute declares the common law, and by the exception, modifies it. Holidays, on the other hand, have only the sanctity attached to them by statute....
Id. at 113. Given that the issuance and service of process on Sunday is invalid, then a fortiori the filing of a civil suit on Sunday is void. But, in Ullman, the original petition was not filed on a Sunday; rather, it was filed on a legal holiday.
Subsequently, current rule 6, Texas Rules of Civil Procedure, was promulgated to specify that:
No civil suit shall be commenced nor process issued or served on Sunday, except in cases of injunction, attachment, garnishment, sequestration, or distress proceedings; provided that citation by publication published on Sunday shall be valid.
Not only does the rule embrace the Crabtree court’s announcement of the invalidity of the filing of a suit and the issuance and service of process on a Sunday, but using the word “shall” in the mandatory sense to prohibit those actions, it distinguishes their voidness from the validity statutorily given a citation by publication published on Sunday.
Generally, the jurisdiction of a court is invoked by the filing of a petition whose subject matter is within the jurisdiction of the court. Cleveland v. Ward, 116 Tex. 1, 285 S.W. 1063, 1069 (1926). However, the court’s jurisdiction must be legally invoked and, if not legally invoked, the court is without power to act, State v. Olsen, 360 S.W.2d 398, 400 (Tex.1962), overruled on another ground by, Jackson v. State, 548 S.W.2d 685, 690 n. 1 (Tex.Cr.App.1977), except to dismiss the cause for want of jurisdiction. Hunt v. Johnson, 106 Tex. 509, 171 S.W. 1125, 1126 (1914); Barnes v. Bituminous Casualty Corporation, 495 S.W.2d 5, 10 (Tex.Civ.App. 1973, writ ref'd n.r.e.).
It follows that because the petition in this cause was filed on Sunday, and its filing on that day was forbidden, the jurisdiction of the trial court was not legally invoked over the cause, and the only jurisdiction possessed by the court was to dismiss the cause. That is precisely what the trial court did. Consequently, I would affirm the trial court’s judgment of dismissal.